DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0027873) in view of JP’883 (JP 2007/287883, cited in IDS, Machine Translation is provided).
Regarding claim 1,  Chen discloses a semiconductor device, comprising; a first active area (Fig.9, numeral 22); a protection area (30) and laterally surrounding the first active area (22); a second active area (26) formed and laterally surrounding the protection area (30), (53), (55); a first trench isolation structure (53) electrically separating the first active area  (22) and the protection area (30); a second trench 
	Chen does not disclose an isolation structure and that the first active area and the protection area are formed on the isolation structure; wherein the protection structure comprises a plurality of protection elements consecutively arranged substantially along a sidewall of the first trench isolation structure and serially connected to one another substantially along the sidewall of the first trench isolation structure.
	JP’883 however discloses an isolation structure (Fig.3B, numeral 3) and that the first active area (Fig.3A, “central portion”) and the protection (Fig.3A, numerals F1-F5) area are formed on the isolation structure (3).  JP’883 further discloses wherein the protection structure comprises a plurality of protection elements (Fig.1A,
Tr1... Tr6) consecutively arranged substantially along a sidewall of the first trench
isolation structure (TEw) and serially connected to one another substantially along the
sidewall of the first trench isolation structure (Fig.5) ([0009]).

Regarding claim 2, JP’883 discloses wherein each protection element of the plurality of protection elements (Tr1-Tr6) is laterally surrounded by a device isolation structure (TEw).
Regarding claim 3, JP’883 discloses wherein groups of protection elements of the plurality of protection elements (Tr1-Tr6) are laterally surrounded by a device isolation structure (T1W-TEw).  
Regarding claim 4, JP’883 discloses wherein the device isolation structure comprises a third trench isolation structure (T1a), and wherein a width of the third trench isolation structure corresponds to a width of each of the first and second trench isolation structures (T1W, TEw).  
Regarding claim 5, JP’883 discloses wherein the protection area (F1-F5) comprises at least one pair of protection sub- areas (F2, F4), wherein a first protection sub-area of each pair of the at least one pair of protection sub-areas (F2)  laterally surrounds a second protection sub-area  (F4) of the respective pair, and wherein the semiconductor device further comprises a fourth trench isolation structure  (F3) 
Regarding claim 6, JP’883 discloses wherein the protection structure comprises a first plurality of serially connected protection elements (Tr1…Tr6) in the first protection sub-area and a second plurality of serially connected protection elements (Tr1…Tr6) in the second protection sub-area.  
Regarding claim 8, JP’883 discloses further comprising: a level shifter structure in the protection area ([0005]).  
Regarding claim 9, JP’883 discloses a high side gate driver circuit in the first active area; and a low side gate driver circuit in the second active area ([0004]) (Fig.4).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The search of the prior art does not disclose or reasonably suggest wherein the first plurality of protection elements is consecutively arranged along a first lateral direction, wherein the second plurality of protection elements is consecutively arranged along the first lateral direction and has a lateral offset to the first plurality of protection elements, and wherein the lateral offset is an offset along a second lateral direction perpendicular to the first lateral direction as required by claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891